Exhibit 10.150

 

AMENDMENT NO. 2

to

Lease Agreement

 

RDB Company, as Landlord and GCI Communication Corp., as successor-in-interest
to General Communication, Inc. (“Tenant”) entered into a Lease Agreement dated
effective as of September 30, 1991 (“Lease”), as amended by the First Amendment
between Janice I. Bowman, dba RDB Company and GCI Communication Corp.
(“Amendment #1”), dated effective as of September 20, 2002.

 

Whereas, the Lore Road Premises and the Lease have been assigned and transferred
(the “Transfers”) from: (a) RDB Company, an Alaska general partnership, to
Janice I. Bowman by that Warranty Deed dated December 1, 1992, recorded on
December 4, 1992, in Book 2350 at Page 13, and (b) Janice I. Bowman to Janice I.
Bowman and Ronald A. Duncan, as tenants in common, under that Assignment of
Lease and Assumption dated as of April 8, 2008 (collectively, “Landlord”); and

 

Whereas, Landlord and Tenant desire to amend the Lease as set forth below;

 

Now, therefore, for valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

I.        Term. Landlord and Tenant hereby amend the Lease by deleting existing
Section 2 in its entirety and replacing it with the following:

 

 

2.

Term. The term of this Lease shall commence on October 1, 1991, and shall expire
on September 30, 2026.

 

II. Rent. Landlord and Tenant hereby amend the Lease by deleting existing
Section 4 in its entirety and replacing it with the following:

 

 

4.

Rent. Tenant shall pay to Landlord as rent for the Lease term, without
deduction, setoff, prior notice or demand, the sum of $21,532.00 per month until
September 30, 2011; then, Tenant shall pay to Landlord each month, as follows:

 

 

Period

Monthly Rental

 

 

10/1/2011 – 9/30/2012

$22,332.00

 

10/1/2012 – 9/30/2013

$23,132.00

 

10/1/2013 – 9/30/2014

$23,932.00

 

10/1/2014 – 9/30/2015

$24,732.00

 

10/1/2015 – 9/30/2016

$25,532.00

 

10/1/2016 – 9/30/2017

$26,332.00

 

10/1/2017 – 9/30/2018

$27,132.00

 

10/1/2018 – 9/30/2019

$27,932.00

 

10/1/2019 – 9/30/2020

$28,732.00

 

10/1/2020 – 9/30/2021

$29,532.00

 

10/1/2021 – 9/30/2022

$30,332.00

 

10/1/2022 – 9/30/2023

$31,132.00

 

 

1

 

--------------------------------------------------------------------------------



 

10/1/2023 – 9/30/2024

$31,932.00

10/1/2024 – 9/30/2025

$32,732.00

10/1/2025 – 9/30/2026

$33,532.00

 

III. Consent. Tenant hereby consents to the Transfers.

 

IV. Entire Agreement; Ratification. THE LEASE, AMENDMENT #1, AND THIS AMENDMENT
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT MATTER
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF. EXCEPT AS MODIFIED OR
SUPPLEMENTED HEREBY, THE LEASE, AMENDMENT #1, AND ALL OTHER DOCUMENTS AND
AGREEMENTS EXECUTED IN CONNECTION THEREWITH SHALL CONTINUE IN FULL FORCE AND
EFFECT.

 

V. Counterparts. This Amendment No. 2 may be executed in counterparts, both of
which taken together shall constitute one and the same instrument. In making
proof hereof, it shall not be necessary to produce or account for any
counterpart other than one signed by the party against which enforcement is
sought.

 

VI. Definitions. All terms not otherwise defined herein shall have the meanings
set forth in the Lease.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2, effective as
of April 8, 2008.

 

 

Landlord:

Tenant:

 

GCI Communication Corp.

 



/s/ JANICE I. BOWMAN

 

By:

/s/ John M. Lowber

JANICE I. BOWMAN

 

 

John M. Lowber, Senior Vice President

 

Date:

April 8, 2008

 

Date:

April 8, 2008

 

/s/ RONALD A. DUNCAN

RONALD A. DUNCAN



Date:

April 8, 2008

 

 

 

 

 

 

 

 

 

2

 

 